Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 5/11/22. 
In the response Applicant amended claim(s) 1. 
Currently, claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willette et al. (2017/0001111) in view of Yu et al. (9672190) and Roberts et al. (2009/0209347).
	Re Claim 1,
	Willette discloses a method executed by a processor of a server (Fig 1A-1D, ¶¶0102, 0394), comprising: 
	monitoring gameplay activity in a plurality of game sessions, wherein the monitoring includes, for each game session, analyzing the gameplay activity in said game session to predict future gameplay activity in said game session (Fig 3A, ¶¶0126-0128; event detection component may process the various inputs to generate information that anticipates or predicts potential upcoming events in game sessions); 
	identifying one or more characteristics of a plurality of spectators interacting with a virtual character, the interacting with the virtual character enabled by each of the spectators accessing, over a network, a channel that is attributed to the virtual character (Fig 7A-7B, ¶¶0057, 0201, 0203; spectators may be divided into two or more groups, tiers, or levels, i.e., one or more characteristics, further, game content details pane may include UI elements that the spectator may interact with to view various game content and to obtain more information about the game content, i.e., the spectating user interface is considered as the channel); and 
	spectating a selected game session that is one of the plurality of game sessions, the selected game session is selected based on the predicted future gameplay activity and based on the characteristics of the plurality of spectators (Fig 6A, ¶¶0059, 0128; the broadcast content may be targeted to particular spectators or groups of spectators and predicting events in broadcasts may be presented to the spectators as broadcast content). Willette further teaches in alternative embodiments, a spectating UI may include a recommendation pane that may display UI elements corresponding to one or more of recommended games and channels, i.e., generating a visual recommendation through the channel to the spectators to direct the spectators (0185-0186, 0401). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recommendation pane to provide one or more of recommended games and channels based on the spectator characteristics and the predicted future gameplay activity in order to maintain the spectator’s interests and enhance spectating experience. 
	Willette does not explicitly disclose the visual recommendation is visually communicated through the virtual character and at least some of the spectators being subscribers or followers of the virtual character on the communication platform.
	However, Yu teaches the visual recommendation is visually communicated through the virtual character (Fig 2, col 5, ln 46-67, col 6, ln 1-24). Yu further teaches such a configuration improve user experience (col 1, ln 13-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the non-player character counseling taught by Yu into the spectator system of Willette in order to improve user experience.
	Roberts teaches at least some of the spectators being subscribers or followers of the virtual character on the communication platform (¶¶0048, 0055, 0075). Roberts further teaches such a configuration enables a larger audience to watch a video game contest (¶0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Roberts into the spectator system of Willette in order to enable a larger audience to watch a video game contest.
	Re Claim 2,
	Willette discloses the channel is defined by a web site, a social media platform, a game spectating platform, a video sharing platform (¶0201).
	Re Claim 3,
	Willette discloses the channel is configured to provide access for the spectators to stream video content ascribed to, or attributed as being curated by, the virtual character (¶¶0201, 0203).
	Re Claim 4,
	Willette discloses generating the visual recommendation includes indicating through the channel that the virtual character is spectating the selected game session (0185-0186, 0401).
	Re Claim 5,
	Willette discloses spectating the selected game session includes streaming video of the selected game session, over the network, to a plurality of client devices associated to the plurality of spectators (Fig 1, ¶¶0078-0079).
	Re Claims 6, 14,
	Willette discloses providing, over the network, voice narration of the selected game that is attributed to the virtual character (¶0122).
	Re Claims 7, 15,
	Willette discloses monitoring the gameplay activity in a given one of the game sessions includes, receiving, over the network, gameplay metadata from the given one of the game sessions (¶¶0089, 0115).
	Re Claims 8, 16,
	Willette discloses the gameplay metadata identifies one or more of a location of a player in a virtual environment, inputs, or gameplay events (¶¶0089, 0115).
	Re Claims 9, 17,
	Willette discloses analyzing the gameplay activity includes applying a machine learning model to the gameplay activity to predict the future gameplay activity (¶¶0126, 0128; for lack of any distinct details, an event module consisted of computer programs/codes is considered as a machine learning model that may predict events).
	Re Claims 10, 18,
	Willette discloses identifying the characteristics of the spectators includes determining one or more of preferences of the spectators, locations of the spectators, ages of the spectators, spectating histories of the spectators, gameplay histories of the spectators (¶0057).
	Re Claim 12,
	Willette discloses being subscribers to the virtual character on the social platform enables receipt by the followers of updates from the virtual character on the social platform (¶0057).
	Re Claim 13,
	Willette discloses receipt of updates from the virtual character includes receipt of a posting attributed to the virtual character that provides access to spectate the selected game session (¶0057).
	Re Claims 19, 20,
	Willette discloses all limitations as set forth above but is silent on the virtual character defines a virtual influencer. However, Yu teaches the virtual character defines a virtual influencer (Fig 2, col 5, ln 46-67, col 6, ln 1-24). See claim 1 for motivation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	Furthermore, Applicant argues that there is no reason to combine Yu into Willette because Yu does not teach providing visual recommendation to spectators. This argument is not persuasive. As noted, Willette discloses a spectator system that provides recommendation to the spectators but is silent on using a virtual character to provide the recommendation. However, using a virtual character to provide information to the user is notoriously well known in the art. As such, Yu teaches a gaming system that employs a virtual character that provides counseling, i.e., a recommendation, to the user. Moreover, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Yu's teaching provides an improvement to user experience, in other words, a participant in the virtual game that can be either a player or a spectator. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715